— Judgment unanimously affirmed.
Memorandum: Defendant was convicted of first degree manslaughter as a lesser included offense of second degree murder for shooting an acquaintance. Defendant’s primary claim is that the court’s charge and supplemental charge on justification were inadequate and require reversal. Defendant, however, did not object to the supplemental charge and did not preserve that issue for review (CPL 470.05 [2]). In any event, the court’s entire charge adequately explained the justification defense and clarified the People’s burden of proof on this issue (see, People v Goetz, 68 NY2d 96; People v Crosby, 115 AD2d 988, lv denied 67 NY2d 941; People v Comfort, 113 AD2d 430; cf., People v Williams, 121 AD2d 145). We have considered defendant’s remaining claims and find that each one lacks merit (Appeal from judgment of Monroe County Court, Celli, J. — manslaughter, first degree.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.